Exhibit Execution Version $713,770,123 CREDIT AGREEMENT (2008-B) dated as of May 2, 2008 by and among ACS 2008-1 LIMITED, and ACS AIRCRAFT FINANCE IRELAND 3 LIMITED, as Borrowers, CALYON NEW YORK BRANCH, As Sole Bookrunner, HSH NORDBANK AG, NEW YORK BRANCH KfW IPEX-BANK GmbH, DVB BANK AG, CALYON NEW YORK BRANCH, as Lenders, CALYON NEW YORK BRANCH, as Facility Agent, CALYON NEW YORK BRANCH, HSH NORDBANK AG, NEW YORK BRANCH KfW IPEX-BANK GmbH, DVB BANK AG, as Joint Lead Arrangers, and THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME Table of Contents Page ARTICLE I Definitions and Terms 1.1. Definitions 1 1.2. Rules of Interpretation 10 ARTICLE II The Term Loan Facility 2.1. Loans 11 2.2. Payment of Interest 12 2.3. Payment of Principal 12 2.4. Manner of Payment 12 2.5. Deficiency Advances 12 2.6. Use of Proceeds 12 ARTICLE III [RESERVED] ARTICLE IV Change in Circumstances 4.1. Requirements of Law 13 4.2. Limitation on Types of Loans 14 4.3. Illegality 14 4.4. Treatment of Affected Loans 14 4.5. Compensation 15 4.6. Taxes 15 4.7. Directed Sale 18 ARTICLE V Conditions to Making Loans 5.1. Conditions of Making Loans 19 ARTICLE VI REPRESENTATIONS AND WARRANTIES ARTICLE VII The Facility Agent 7.1. Appointment, Powers, and Immunities 21 7.2. Reliance by Facility Agent 22 7.3. Defaults 23 7.4. Rights as Lender 23 7.5. Indemnification 23 7.6. Non-Reliance on Facility Agent and Other Lenders 23 7.7. Resignation of Facility Agent 24 i 7.8. Fees 24 ARTICLE VIII Miscellaneous 8.1. Assignments and Participations 24 8.2. Notices 26 8.3. Right of Set-off; Adjustments 26 8.4. Survival 27 8.5. Expenses 27 8.6. Amendments and Waivers 27 8.7. Counterparts 28 8.8. Return of Funds 28 8.9. Indemnification; Limitation of Liability 29 8.10. Joint Lead Arrangers 29 8.11. Severability 30 8.12. Entire Agreement 30 8.13. Payments 30 8.14. Confidentiality 30 8.15. Governing Law; Waiver of Jury Trial 30 8.16. Judgment Currency 31 8.17. USA PATRIOT Act 32 ii EXHIBITS EXHIBIT A Applicable Commitment Percentages EXHIBIT B Formof Assignment and Acceptance EXHIBIT C Warehouse Intercreditor Agreement EXHIBIT D Formof Borrowing Notice EXHIBIT E Irish Intercreditor Agreement EXHIBIT F Bermudian Intercreditor Agreement EXHIBIT G [Reserved] EXHIBIT H Administrative Agency Agreement EXHIBIT I Irish Remarketing Services Agreements EXHIBIT J Bermuda Remarketing Services Agreement EXHIBIT K Security Agreement EXHIBIT L Initial Liquidity Facility EXHIBIT M Bermudian Purchase Agreement EXHIBIT N Irish Purchase Agreement EXHIBIT O-1 Milbank, Tweed, Hadley & McCloy LLP Legal Opinion EXHIBIT O-2 KPMG Legal Opinion EXHIBIT O-3 A&L Goodbody Legal Opinion EXHIBIT O-4 Conyers Dill & Pearman Legal Opinion EXHIBIT O-5 Conyers Dill & Pearman Legal Opinion EXHIBIT O-6 Daugherty, Fowler, Peregrin, Haught & Jensen Legal Opinion EXHIBIT O-7 Morris, James, Hitches & Williams Legal Opinion EXHIBIT O-8 Advokatfirman Hammarskiold & Co Legal Opinion EXHIBIT O-9 Ray, Quinney & Nebekers Legal Opinion EXHIBIT P Letter Agreement iii CREDIT AGREEMENT THIS
